Title: To James Madison from Richard Harrison, 3 January 1806 (Abstract)
From: Harrison, Richard
To: Madison, James


                    § From Richard Harrison. 3 January 1806, Auditor’s Office, Treasury Department. “I have the honor to enclose an Accot. [not found] presented at this Office by Fulwar Skipwith Esq as Agent to the Board of Commissioners established under the convention with France of the 30th. April 1803. It is submitted to you with a view of obtaining information respecting both the time he acted in this capacity, and the rate of Salary to which he is entitled.
                    “He further claims during 4¼ years, an allowance of 250 Dol⟨lr.⟩ ⅌ Ann. for postage, & 50 Dollrs. ⅌ Ann for Stationery—Also 50 Dollars for Consular Seals. As you are best acquainted with the nature & extent of Mr. Skipwiths duties, you can best judge of the reasonableness & admissibility of these claims, & will be pleased to instruct me accordingly. None of them are vouched.”
                